07/05/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0106



                                    No. DA 22-0106


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

DUEY DEAN HONKA,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including August 9, 2022, within which to prepare, file, and serve its response

brief.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               July 5 2022